UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6281



JESSEE RAYMOND SMITH, JR.,

                Petitioner - Appellant,

          v.


WARDEN LORETTA KELLY, Sussex I State Prison,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:07-cv-00536-jct-mfu)


Submitted:   July 23, 2008                 Decided:   August 22, 2008


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Jessee Raymond Smith, Jr., Appellant Pro Se. Joshua Mikell Didlake,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jessee Raymond Smith, Jr., seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition.   The order is not appealable unless a circuit justice or

judge   issues   a   certificate   of    appealability.         See    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the   district   court   is   likewise   debatable.       See    Miller-El     v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Smith

has not made the requisite showing.             Accordingly, we deny a

certificate of appealability and dismiss the appeal.                  We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                        DISMISSED




                                   - 2 -